Citation Nr: 0020589	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for headaches, blurred vision, a liver condition and empty 
sella syndrome, claimed as the result of Prolixin injections 
administered by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1974 to July 
1978.

This appeal arose from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for multiple 
disabilities.  In April 1996, the veteran testified at a 
personal hearing at the RO.  In September 1999, the RO issued 
a rating action which granted entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for bilateral mastectomies; 
the denial of compensation for the above-noted disorders was 
confirmed.


FINDINGS OF FACT

1.  Between 1988 and 1991, the veteran was injected with 
Prolixin by VA for the treatment of his paranoid 
schizophrenia.

2.  The veteran developed empty sella syndrome, with 
headaches and blurred vision.

3.  The veteran's diagnosed empty sella syndrome with 
headaches and blurred vision is not the result of VA 
treatment.


CONCLUSION OF LAW

Additional disability has not been shown to be the result of 
VA treatment within the meaning of the applicable laws and 
regulations.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115, S.Ct. 552 
(1994), but see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999)(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

In the instant case, a review of the claims file revealed 
that the veteran has been diagnosed with paranoid 
schizophrenia.  In August 1988, he was hospitalized after he 
had become acutely psychotic.  During this hospitalization, 
he was medicated with Haldol, which was discontinued because 
of side-effects, and Librium.  Prior to his discharge, 
arrangements were made for follow-up treatment with his 
private psychiatrist.  Two days before his release from the 
hospital, he received an injection of Prolixin Deconoate from 
his private psychiatrist.  

VA outpatient treatment records indicated that the veteran 
was seen on June 27, 1990 at the Prolixin clinic.  The 
following month, he was treated with Prolixin and Cogentin.  
His last treatment at the Prolixin clinic was on April 5, 
1991.  A February 1992 MRI of the brain showed findings 
consistent with empty sella syndrome.  

The veteran was admitted to a VA facility between March 10 
and 19, 1993 due to combative and uncooperative behavior.  He 
had discontinued his medications and was not eating or 
drinking.  He had not sought treatment since October 1991.  
He was placed on Haldol, Ativan and Cogentin.  His compliance 
with these medications after his discharge was felt to be 
unlikely because of his belief that he did not need 
medications.  He was re-admitted in May 1993, after being 
found by the police.  He was continued on Haldol, Ativan and 
Cogentin.  After receiving his medications, he became 
cooperative and pleasant, but persisted in his belief that 
the past treatment with Prolixin had "blown up" his brain 
and had caused his empty sella syndrome.  

A June 1995 VA examination report indicated that the veteran 
did have empty sella syndrome.  Headaches and blurred vision 
were noted to be related to this syndrome.  It was noted that 
three years after discontinuing treatment with Prolixin, he 
had developed complaints of blurred vision and headaches.

In August 1995, the veteran's private physician indicated his 
belief that the veteran's anti-psychotics caused most if his 
problems, not just having empty sella syndrome.  

In April 1996, the veteran testified at a personal hearing at 
the RO.  He stated that his blurred vision would come and go 
about 4 to 5 times per day, and that each episode would last 
several hours.  He also indicated that he had daily 
headaches, which would start in the morning and which would 
get progressively worse during the day.  He also claimed that 
he had a liver condition; this made certain foods intolerable 
to him.  

On April 10, 1996, the veteran's private physician submitted 
a statement in which it was noted that the veteran had 
hyperprolactin.  He had headaches and visual disturbances 
which could be caused by medications such as Prolixin.

In September 1997, the veteran was examined by VA.  This 
report noted that he had been treated with Prolixin between 
1988 and approximately 1991.  He was subsequently found to 
suffer from empty sella syndrome.  The examiner noted that a 
liver panel conducted in July 1997 had shown no evidence of 
hepatic dysfunction.  He complained of daily headaches, which 
began in the morning and got worse throughout the day.  The 
objective examination noted that his liver was not enlarged 
on percussion or palpation.  The diagnoses were 
hyperprolactinemia with empty sella and no evidence of acute 
or chronic liver disease.  A pituitary examination noted that 
a current MRI of the skull showed no evidence of acute 
intracranial pathology.  His prolactin was elevated.  He 
again complained of headaches, which he indicated occurred on 
a daily basis.  The examiner rendered an opinion that the 
veteran's empty sella syndrome was not the result of his 
Prolixin treatments; it was also opined that his headaches 
and blurred vision were not related to the Prolixin 
injections.  The examiner also commented that there was no 
evidence of acute or chronic liver disease.  An addendum made 
after a complete review of the record did not alter the 
opinions of the VA examiner.  A March 1999 examination 
addendum again noted that the veteran's empty sella syndrome 
was not related to any of his medications.

After a careful review of the evidence of record, it is found 
that compensation pursuant to 38 U.S.C.A. § 1151 for 
headaches, blurred vision, a liver condition and empty sella 
syndrome, claimed as the result of Prolixin injections, is 
not warranted.  The evidence clearly showed that the veteran 
did receive Prolixin treatments from VA between 1988 and 
1991.  In 1992, he was noted to have empty sella syndrome 
with related headaches and blurred vision.  While the 
veteran's treating physician had suggested that there might 
be a connection, an extensive VA examination, which included 
a review of the entire medical record, clearly found that 
there was no relationship between his Prolixin treatments and 
the later development of empty sella syndrome with headaches 
and blurred vision.  It was also noted that there was no 
evidence of any acute or chronic liver disease which could be 
related to the Prolixin treatments provided by VA.  While the 
veteran believes that there is a connection between his 
Prolixin treatment and his claimed disorders, he is not 
competent, as a layperson, to render an opinion as to medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for headaches, blurred vision, 
a liver condition and empty sella syndrome, claimed as the 
result of Prolixin injections provided by VA.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for headaches, blurred vision, a liver condition and empty 
sella syndrome, claimed as the result of Prolixin injections 
provided by VA is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

